Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

State of the claims
Applicants reply dated August 11, 2021, amends claims 1, 15, 28 , cancels claims 9-11, 14, 26, and 39.  All other claims stand as previously presented.

Claims 1-20 have been presented in the instant application.  Claims 9-11, 14, 26 and 39 have been cancelled thereby leaving claims 1-8, 12-13, 15-25, 27-38, and 40 pending in the application.  No claims have been withdrawn from consideration.  In view of the foregoing, claims 1-8, 12-13, 15-25, 27-38, and 40 are pending for prosecution on the merits.

Allowable Subject Matter
Claims 1-8, 12-13, 15-25, 27-38, and 40 are allowed.
The following is an examiner’s statement of reasons for allowance: Taylor (US 2015/0316723), Handerek (EP 0209998), and Ghiringhelli (US 2019/0196104) constitute the closest related prior art of record the teachings of which are discussed at length at pages 7-16 of the prior Official action dated May 11, 2021.
In Applicants reply dated August 11, 2021 at page 9, Applicant acknowledges that Taylor teaches optically coupling optical fibers to waveguides of a PIC and Applicant further acknowledges that Handerek teaches tuning the coupling of an optical fiber by heating the coupler within the interaction length sufficient to cause diffusion into the core and cladding materials.  At page 9, Applicant however argues that, in Handerek, the optical coupling “occurs during the application of heat and not after 
Claims 2-8, 12-13, 16-25, 27, 29-38 and 40 are allowed by virtue of their dependence on an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L LAZORCIK whose telephone number is (571)272-2217. The examiner can normally be reached Monday-Friday; 9:30am-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON L LAZORCIK/Primary Examiner, Art Unit 1741